DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 20 are objected to because of the following informalities:  
In claim 2, line 2, it is suggested that “3GPP” be replaced with “3rd Generation Partnership Project (3GPP)”.
In claim 20, line 7, it is suggested that “3GPP” be replaced with “3rd Generation Partnership Project (3GPP)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, 12, 14-16, 19-26, 28, 30 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (US 2019/0045494 A1).
Consider claims 1 and 19:
Ho discloses a system, comprising: 
a plurality of remote units (RUs) (see Fig. 4D, Fig. 5 and paragraphs 0010-0011, where Ho describes a wireless communication system that comprises a plurality of base stations), wherein at least one of the RUs is configured to:
transmit at least one signal on a plurality of different beam patterns (see Fig. 11 and paragraph 0088, where Ho describes a base station (BS) 1110 which transmits signals in step S1101; see Fig. 6E and paragraph 0054, where Ho describes that the BS transmits signals on a set of 20 different beam groups), 
each beam pattern comprising an active subset and an inactive subset of a plurality of fine beams covering an area of a cell (see Fig. 6E and paragraph 0054, where Ho describes that each beam group comprises active beams and inactive beams; see paragraph 0012, where Ho describes cell coverage of the beams of the BS); and 
receive, from each of a plurality of user equipment (UEs) in the area of the cell, a respective signal strength measurement for each of the plurality of different beam patterns (see Fig. 11 and paragraph 0088, where Ho describes that the BS 1110 receives a beam measurement report transmitted from UE 1130 in step S1102; see paragraphs 0009-0010, where Ho describes that the beam measurement includes reference symbol received power (RSRP) for active Tx beams of a beam group); 
a centralized unit communicatively coupled to the plurality of RUs via a fronthaul interface (see Fig. 7 and paragraphs 0059-0061, where Ho describes a processor that is coupled with the BS), wherein the centralized unit is configured to: 
determine a bit vector for each UE based on a combination of the signal strength measurements from the respective UE (see Fig. 11 and paragraph 0089, where Ho describes that the BS determines the number of active beams M based on the beam measurement report from the UE 1130 in step S1103; see paragraphs 0009-0010, where Ho describes that the beam measurement includes measuring the received power of all active Tx beams, thus a combination of signal strength measurements; see paragraph 0086, where Ho describes that the active beams are represented by a bit stream; see Fig. 6E and paragraph 0054, where Ho describes that the bit stream is included in a corresponding beam group; see Fig. 13A and paragraph 0093, where Ho describes that the receive power measurement in the beam measurement report is UE-specific); and 
select a respective fine beam for each UE based on the respective bit vector for the UE (see Fig. 11 and paragraph 0089, where Ho describes that the BS 1110 may transmit a beam indicator to the UE 1130).
Consider claims 2 and 20: 
Ho discloses the invention of claims 1 and 19 above. Ho discloses: the centralized unit is a Distributed Unit (DU) or a Central Unit (CU) configured to operate in a 3GPP Fifth Generation communication system (see paragraph 0005, where Ho describes 3GPP communication system).
Consider claims 3 and 21: 
Ho discloses the invention of claims 1 and 19 above. Ho discloses: the system is configured to communicate with the plurality of UEs using a Fifth Generation New Radio (5G NR) wireless interface (see paragraph 0004, where Ho describes 5G communication system).
Consider claims 4 and 22: 
Ho discloses the invention of claims 1 and 19 above. Ho discloses: transmitting a respective Synchronization Signal Block (SSB) using the active subset of fine beams in each of a first subset of the beam patterns (see Fig. 11 and paragraph 0088, where Ho describes that the BS transmits synchronization signal blocks (SS blocks) to the UE) and transmitting a respective Channel State Information Reference Signal (CSI-RS) using the active subset of fine beams in each of a second subset of the beam patterns (see Fig. 11 and paragraph 0088, where Ho describes that the BS transmits periodic CSI-RSs to the UE).
Consider claims 5 and 23: 
Ho discloses the invention of claims 1 and 19 above. Ho discloses: transmitting a respective Synchronization Signal Block (SSB) using the active subset of fine beams in each of the beam patterns (see Fig. 11 and paragraphs 0088-0089, where Ho describes that the active beams are used to transmit the SS blocks).
Consider claims 6 and 24: 
Ho discloses the invention of claims 1 and 19 above. Ho discloses: the system implements N directional fine beams, each covering a sub-area in the area of the cell (see paragraph 0088, where Ho describes that there are N candidate beams for the BS; see paragraph 0012, where Ho describes beam direction and cell coverage).
Consider claims 7 and 25: 
Ho discloses the invention of claims 6 and 24 above.. Ho discloses: N is greater in quantity than the beam patterns (see Fig. 6D and paragraph 0013, where Ho describes a BS that has one beam group which includes eight candidate beams).
Consider claims 8 and 26: 
Ho discloses the invention of claims 1 and 19 above. Ho discloses: each of the at least one signal is transmitted in a respective time resource (see Fig. 6A and paragraph 0012, where Ho describes a time index for each transmitted symbol).
Consider claims 10 and 28: 
Ho discloses the invention of claims 1 and 19 above. Ho discloses: every beam pattern maps to a respective bit position in the bit vectors (see Fig. 6E and paragraph 0054, where Ho describes that each beam group can be represented by a beam stream).
Consider claims 12 and 30: 
Ho discloses the invention of claims 1 and 19 above. Ho discloses: the system is configured to communicate with each UE using the respective selected fine beam for the respective UE until a new fine beam is selected for the respective UE or the respective UE disconnects from the cell (see Fig. 13A and paragraph 0093, where Ho describes that the selected Tx beam is UE-specific; see Fig. 6A and paragraph 0012, where Ho describes a time index for each transmission).
Consider claims 14 and 32: 
Ho discloses the invention of claims 1 and 19 above. Ho discloses: the centralized unit is configured to determine the bit vector for each UE by comparing a respective UE's signal strength measurements to a threshold to determine corresponding bits in the bit vector for the respective UE, wherein: a 1 is assigned for a corresponding bit when a signal strength measurement is greater than or equal to the threshold (see paragraph 0054, where Ho describes that a bit value of “1” indicates an active beam); and a 0 is assigned for the corresponding bit when the signal strength measurement is less than the threshold (see paragraph 0054, where Ho describes that a bit value of “0” indicates an inactive beam).
Consider claims 15 and 33: 
Ho discloses the invention of claims 1 and 19 above. Ho discloses: a bitwise OR of bit vectors of neighboring fine beams is a new bit vector that maps to one of the neighboring fine beams (see Fig. 8A and paragraphs 0063-0064, where Ho describes beam group 1 with bit stream 00001 and neighboring beam group 2 with bit stream 00010, a bitwise OR of 00001 and 00010 is 00011 which is bit stream for neighboring beam group 3).
Consider claims 16 and 34: 
Ho discloses the invention of claims 1 and 19 above. Ho discloses: the centralized unit is configured to identify at least one neighboring fine beam for each of at least one of the UEs based on the bit vector for the respective UE (see Fig. 8A and paragraph 0064, where Ho describes that the BS stores a complete codebook which includes 20 beam groups 0 to 19, each beam group is represented by its corresponding bit stream).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2019/0045494 A1), as applied to claims 1 and 19 above, and further in view of Yiu et al. (US 2019/0387440 A1).
Consider claims 9 and 27: 
Ho discloses the invention of claims 1 and 19 above. Ho does not specifically disclose: each signal strength measurement is a Signal-to-Interference-plus-Noise Ratio (SINR) for one of the at least one signal received at a respective UE.
	Yiu teaches: a signal strength measurement is a Signal-to-Interference-plus-Noise Ratio (SINR) for one of at least one signal received at a respective UE (see paragraph 0039, where Yiu describes a UE which measures signal strength by measuring signal-to-interference-plus-noise ratio (SINR) of received signal).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: each signal strength measurement is a Signal-to-Interference-plus-Noise Ratio (SINR) for one of the at least one signal received at a respective UE, as taught by Yiu to modify the method of Ho in order for UE to be capable to measure various channel conditions, as discussed by Yiu (see paragraph 0039).

Claims 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2019/0045494 A1), as applied to claims 10 and 28 above, and further in view of Abotabl et al. (US 2020/0119844 A1).
Consider claims 11 and 29: 
Ho discloses the invention of claims 10 and 28 above. Ho does not specifically disclose: each of a subset of bits in the bit vector also acts as a respective parity bit that is used to detect or detect and correct at least one error in the bit vector.
Abotabl teaches: each of a subset of bits in a bit vector also acts as a respective parity bit that is used to detect or detect and correct at least one error in the bit vector (see paragraph 0093, where Abotabl describes calculating a parity bit corresponding to a first subset of k information bits to detect a CRC error).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: each of a subset of bits in the bit vector also acts as a respective parity bit that is used to detect or detect and correct at least one error in the bit vector, as taught by Abotabl to modify the method of Ho in order to detect cyclic redundancy check (CRC) error, as discussed by Abotabl (see paragraph 0093).

Claims 13 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2019/0045494 A1), as applied to claims 1 and 19 above, and further in view of Li et al. (US 2022/0224290 A1).
Consider claims 13 and 31: 
Ho discloses the invention of claims 1 and 19 above. Ho does not specifically disclose: the at least one of the RUs is configured to use analog beamforming to form the fine beams by applying phase and relative amplitude weights in radio frequency (RF) front-end circuitry of the at least one of the RUs.
Li teaches: at least one of RUs is configured to use analog beamforming to form fine beams by applying phase and relative amplitude weights in radio frequency (RF) front-end circuitry of the at least one of the Rus (see paragraph 0006, where Li describes an analog beamforming processor that is configured to weight an amplitude and phase of inputted analog signal).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the at least one of the RUs is configured to use analog beamforming to form the fine beams by applying phase and relative amplitude weights in radio frequency (RF) front-end circuitry of the at least one of the RUs, as taught by Li to modify the method of Ho in order to achieve signal pre-correction, as discussed by Li (see paragraph 0006).
Allowable Subject Matter
Claims 17, 18, 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631